Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 1 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 1 January 1779
      
      Upon returning here, Tuesday evening, I went to see our friend. He told me that nothing had been decided yet, but that, in spite of all that might still happen tomorrow, things would end well. I knew what he meant. He also told me that Sir Joseph Yorke’s excessive influence on an important person manifested itself more and more, and that there was no doubt that the latter had made secret arrangements with his cousin.
      After dinner on the following day, Wednesday, I visited the French ambassador. While he was out walking, the States General’s answer to the memorandum was delivered by its agent, who was told to return. His Excellency, who already knew its content, told me that he would reject it and did so. He also told me that he had in readiness the declaration by which the citizens of the state are to be excluded from the King’s regulation in favor of neutrals and deprived of the privileges they enjoy in his ports, and that the declaration will soon be made official and public.
      The Grand Facteur thinks that this affair will benefit the anti-British party as much as the taking of Bergen-op-Zoom harmed them thirty years ago, and that the time will come when the others will have to have recourse to the latter in order to lift the opprobrium which their catering to  has brought upon them.
      Wednesday evening I went to see our friend. He could spare me only a moment. The States General’s response to the French memorandum is the same as that taken in the plurality by the States of Holland, with a few minor, meaningless additions. The members did not even consult their respective provinces on the matter: another blow to the constitution. One of these gentlemen, with whom I had the opportunity to speak, told me, as the only excuse, that this is not the first time that we have acted in this manner. I replied that a prostitute could say the same. I have seen a letter from a very important official of one of the provinces in which he censures and reproaches such behavior. Friesland is the one province that can least do without French trade.
      
      
       2 January
      
      Today, there is a big concert at the French embassy. The Court is there. The ambassador is doing the reverse of what is done in the theater: he begins with the entertainment and will end with the tragedy. People here flatter themselves, however, that he will not proceed too urgently, because it is understood that all the Admiralties have been summoned to deliberate more extensively on the matter of convoys. What is not openly said, but known by all, is that they have sent the response, which the ambassador refused to receive, to Mr. de Berkenrode in Paris in order to seek agreement there: but in vain.
      Our friend is lucky. He has in all this played a prestigious role and will achieve glory in the end. He is following in the footsteps of the Republic’s great men of old. On the other hand, the French memorandum was very timely in promoting the resolve of the great city. I do not doubt, gentlemen, that the events which will follow will show you the importance of what passes here, and how much the démarches of the servant of the United States, in which you have concurred, have proved useful in this affair.
      We have just received confirmation from England of the return of their Commissioners. Campbell’s expedition against Carolina failed. Byron sailed from New York with 15 vessels, was hit by a storm on 2 November, and returned to Rhode Island with 10 cripples; the Somerset of 64 guns and the Cornwall of 74 were lost, the Bedford towed dismasted to New York, and the Culloden returned to England in poor condition. D’Estaing sailed from Boston on the 4th in pursuit of Hotham and Grant, or perhaps to conquer the English islands, &c. It has been so long, gentlemen, since you have given me any news from America, that I am reduced to telling you what I hear from the enemy.
      
      
       3 January
      
      The French ambassador will wait until about the middle of the month when the States of Holland will reconvene, and then, if they do not place themselves in perfect compliance with the regulation, he will carry out his threat.
      From Hamburg, the 29th of December, I am informed that there is a rumor, which needs confirmation, that Prince Henry will step down from the command of the army, which will then be conferred upon the Prince of Prussia; that Prince Repnin is in Breslau, where the operational plans for the next campaign are being made, and is receiving high honors; that the Russians will create a diversion in Hungary; that it is for communication with their army that the King wishes to maintain his posts in Upper Silesia; that he is in both good health and spirits. Also, that two new treaties of commerce are being worked on, one between the Courts of Berlin and Saxony, the other between those of Berlin and Petersburg; and that there is no sign of peace in Germany.
      May God bestow glorious and fruitful benedictions upon the United States. This is my daily wish. May we, gentlemen, you and I, celebrate together, in the course of this year, this happy event.
      
      I am, with a very great respect gentlemen, your very humble and very obedient servant
      
       D
      
     